GUIDRY, J.,
dissents in part and assigns reasons.
hi agree with the majority’s finding that the district court erred in granting defendant’s motion to correct an illegal sentence, resentencing him to a term of 21 years, and then ordering his release. However, I would first reinstate defendant’s sentence of life imprisonment at hard labor without benefit of parole, probation, or suspension of sentence for 20 years, see State v. Smith, 339 So.2d 829, 835 (La.1976), and direct the district court to issue a new commitment order reinstating the sentence.